Citation Nr: 1810999	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bone disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle disorder.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left ankle disorder.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for allergic rhinitis and sinusitis.

6.  Entitlement to an increased disability rating for bilateral pes planus, currently rated as 30 percent disabling.

7.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 20 percent disabling.

8.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated as 20 percent disabling.

9.  Entitlement to a compensable rating for depression.

10.  Entitlement to a compensable rating for left ear hearing loss.

11.  Entitlement to a temporary total evaluation for compensation based upon treatment for a service-connected disability requiring convalescence.

12.  Entitlement to special monthly compensation based upon the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is associated with the claims file.

With regard to the Veteran's claim to reopen the issue of entitlement to service connection for a throat disability, also claimed as a respiratory disability, the record does not reflect that the RO has formally adjudicated this issue.  Service connection for a throat disability was initially denied by the RO in an August 2005 rating decision.  The Veteran timely appealed the RO's August 2005 denial of service connection.  In September 2010, the RO issued a rating decision declining to reopen the issue of entitlement to service connection for a throat disorder; however, this rating decision was in error, as the August 2005 rating decision was not final due to the Veteran's appeal of that issue to the Board.  In October 2010, the Board issued a final decision denying entitlement to service connection for a throat disorder.  In January 2011, the Veteran submitted a statement which the Board interprets as a claim to reopen the issue of entitlement to service connection for a throat disability, also claimed as an upper respiratory disorder.  Although the RO addressed the issue in its February 2014 statement of the case, it does not appear that the RO has provided the Veteran with proper VCAA notice or issued a formal rating decision adjudicating the Veteran's January 2011 claim to reopen the issue of entitlement to service connection for a throat disorder, also claimed as a respiratory disability.  Accordingly, that issue is referred to the RO for adjudication in the first instance.

The issues of entitlement to increased ratings for pes planus, a left knee disability, a right knee disability, left ear hearing loss, and depression; entitlement to service connection for a skin disorder; claims to reopen service connection for right and left ankle disorders; the claim to reopen service connection for a throat disorder, also claimed as a respiratory disorder; the claim for special monthly compensation; and the claim for a temporary total evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for allergic rhinitis or sinusitis.  The Veteran was provided notice of the rating decision that same month.  He did not appeal the August 2005 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the August 2005 rating decision is not new and material to the claim for entitlement to service connection for allergic rhinitis or sinusitis.

3.  The competent and probative evidence of record does not demonstrate that the Veteran has a current diagnosis of a bone disorder.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final with respect to the Veteran's claim to establish service connection for allergic rhinitis or sinusitis.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence received since the August 2005 rating decision is not new and material, and the claim for service connection for allergic rhinitis or sinusitis is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A bone disorder manifested by a burning sensation, to include arthritis, was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Prior to the initial adjudication of the Veteran's claims, letters dated in May 2009 and June 2009 satisfied the duty to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159.  Although the record reflects that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in February 2009, effective April 2004, the Veteran's SSA records have not been associated with the claims file.  However, those records are not pertinent to the claims adjudicated in this decision, because the SSA award reflects that the SSA disability benefits were granted based on disabilities associated with the feet, hypertension, heart problems, depression, and anxiety.  Thus, the Board's adjudication of the Veteran's claims for service connection for a bone disorder and allergic rhinitis or sinusitis in the absence of the SSA records is not prejudicial to the Veteran.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Although the Veteran was not provided with VA examinations assessing the etiology of his alleged bone condition and allergic rhinitis or sinusitis, examinations were not required in this case.  With regard to the claim to reopen the issue of entitlement to service connection for allergic rhinitis or sinusitis, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4) (2017); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because this issue was not reopened, no VA examination was required.  With regard to the claim for entitlement to service connection for a bone disorder, a VA examination was also not required because, as discussed in greater detail below, the evidence does not show a diagnosis of a bone disorder, and because the competent and probative evidence of record does not suggest a nexus between the alleged bone disorder and the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). Accordingly, any error in notice or assistance by the VLJ at the May 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Allergic Rhinitis or Sinusitis

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claim for entitlement to service connection for allergic rhinitis or sinusitis.

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for allergic rhinitis or sinusitis in an August 2005 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the August 2005 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The August 2005 rating decision denied service connection for allergic rhinitis or sinusitis because the evidence of record did not show evidence of sinusitis or allergic rhinitis in service and because there was no evidence linking the Veteran's current sinusitis or allergic rhinitis to his active duty service.

In a February 2010 rating decision, the RO determined that new and material evidence was not presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The pertinent evidence of record at the time of the August 2005 rating decision consisted of the Veteran's service treatment records, lay statements, and VA medical records.  The service treatment records were silent as to any complaints of or diagnoses of sinusitis or allergic rhinitis, but reflected treatment for upper respiratory infections and pharyngitis.  The VA treatment records showed that the Veteran was treated for complaints of sinus congestion in March 2005.  The diagnosis at that time was allergic rhinitis/sinusitis.

Pertinent evidence received since the August 2005 rating decision includes additional VA treatment records, private treatment records, a May 2009 VA examination, an October 2009 VA opinion, the Veteran's lay statements, and the Veteran's testimony before the Board.  

VA treatment records and private treatment records reflect continued diagnoses of and treatment for allergic rhinitis and sinusitis, but do not relate the Veteran's diagnoses to his active duty service.  In May 2009, the Veteran underwent a VA examination.  The Veteran reported a history of obstructive nasal breathing, postnasal drainage, recurrent tonsil infections, sore throat, recurrent ear infections, and reactive airway disease.  He denied a history of sinus infections requiring antibiotics.  He explained that he was taking loratadine for allergic rhinitis.  The diagnoses were nasal polyposis with 90 percent obstruction of each airway and chronic tonsillitis.

An October 2009 VA examination reflects a diagnosis of pansinusitis and nasal polyposis.  The examiner concluded that the Veteran's sinus disorder was not caused by or related to service.  The examiner acknowledged that the Veteran had three episodes of acute upper respiratory infections or pharyngitis during service, which was "consistent with natural exposure" but explained that there was "no evidence to support a chronic condition during service or as a result of service."

During his May 2017 hearing before the Board, the Veteran testified that he had infections in his tonsils during service with symptoms such as postnasal drip.  He noted that he was prescribed antibiotics and lozenges during service.  He stated that he was currently taking sinus medication as well as antibiotics for sinusitis.  

After thorough review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis or allergic rhinitis.  Although some of the evidence received since the RO's August 2005 rating decision is new, including private and VA treatment records, testimony, and the May 2009 VA examination and October 2009 VA opinion, none of this evidence is material because the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  The private and VA treatment records show continued treatment for sinusitis and allergic rhinitis.  While the May 2009 VA examination and October 2009 VA opinion are new, they do not tend to substantiate the Veteran's claim, as the October 2009 VA examiner provided a negative nexus opinion.

The claim for entitlement to service connection for allergic rhinitis and sinusitis was denied in August 2005 because the evidence did not show that the Veteran's allergic rhinitis or sinusitis was incurred in or caused by service.  None of the evidence received since the August 2005 rating decision relates the Veteran's allergic rhinitis or sinusitis to his active duty service.  As no new evidence has been received which tends to show that the Veteran's allergic rhinitis or sinusitis is related to his active duty service, new and material evidence has not been received.  Accordingly, the claim for entitlement to service connection for allergic rhinitis or sinusitis is not reopened.

As new and material evidence has not been submitted to reopen the finally disallowed claim of entitlement to service connection for allergic rhinitis or sinusitis, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Bone Disorder

The Veteran alleges that he has a bone disorder which is related to his active duty service.  During his May 2017 hearing before the Board, the Veteran explained that he believed that he had a bone disorder related to exposure to radiation during service.  He noted that he worked as an X-ray technician during service, and that he was exposed to radiation while performing his duties.  He reported that his symptoms included a burning sensation all over his bones.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After a thorough review of the evidence of record, the Board concludes that service connection is not warranted for a bone disorder.  The medical evidence of record does not show that the Veteran has a current bone disorder manifested by a burning sensation all over the bones.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Review of the VA treatment records, private treatment records, and VA examination reports in the claims file is silent as to any complaints of or treatment for a burning sensation all over the bones, and there is no evidence of a diagnosis of a bone disorder.  Although the medical evidence indicates that the Veteran has osteoarthritis, the osteoarthritis is limited to certain joints, such as the knees (for which he is already service-connected), the first metatarsalphalangeal joint of the right and left feet, degenerative lumbar disc disease, and degenerative disc disease of the cervical spine.  The Veteran has not alleged that he is seeking service connection for arthritis of the feet, lumbar spine, or cervical spine.  Moreover, the RO denied entitlement to service connection for lumbar spine and cervical spine disabilities, and the Veteran did not appeal those rating decisions.  Without any evidence of a current disability of a bone disorder, the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence does not support a grant of service connection.


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for allergic rhinitis or sinusitis is not reopened.

Entitlement to service connection for a bone disorder is denied.


REMAND

I.  New Examinations

During his May 2017 hearing before the Board, the Veteran alleged that his service-connected pes planus, right and left knee disabilities, left ear hearing loss, and depression had worsened in severity since his last VA examinations addressing those issues.  Review of the Veteran's claims file reflects that he last underwent VA examinations for his depression in November 2009; his pes planus and right and left knee disabilities in December 2009; and his left ear hearing loss in March 2013.  As each of these VA examinations are now at least four years old and the evidence suggests that they may not reflect the current severity of the Veteran's disabilities, new VA examinations are warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2017).

Additionally, the Veteran should be provided with a VA skin examination to determine the etiology of his claimed skin disability.  Review of the Veteran's service treatment records reflects that he was treated for a chest rash during service, diagnosed both as tinea and pityriasis rosacea.  The current VA treatment records show that he has a diagnosis of xerosis.  Additionally, during his May 2017 hearing before the Board, the Veteran testified that he has experienced a rash continuously since service, which comes and goes.  Based on the Veteran's service treatment records which show treatment for a skin disorder during service, the evidence of a current diagnosis of a skin disorder, and the Veteran's lay statements noting the continuity of his symptoms since service, a VA examination and opinion should be obtained to determine the etiology of the Veteran's skin disorder.  38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  SSA Records

In September 2010, the Veteran submitted a copy of a February 2009 SSA decision awarding him disability benefits based upon disabilities of the feet, hypertension, heart problems, depression, and anxiety, effective April 2004.  The Veteran's SSA records have not been associated with the claims file.  As noted above, the Board does not find that adjudication of the Veteran's claim to reopen the issue of entitlement to service connection for allergic rhinitis or sinusitis or the claim for entitlement to service connection for a bone disorder in the absence of the SSA records to be prejudicial, because the SSA disability benefits were not awarded based upon these disabilities.  However, the SSA records may contain evidence relevant to the Veteran's claims to reopen the issues of entitlement to service connection for a right and left ankle disorder, because the SSA award was granted based, in part, on a disability of the feet.  Further, the SSA records may contain evidence relevant to the Veteran's claim for a compensable rating for his depression.  VA has a duty to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO must obtain all available SSA records.

III.  Treatment Records

The Veteran contends that he is entitled to a temporary total disability rating based upon surgery in November 2007 or 2008 which he alleges was necessitated by his service-connected right and left knee disabilities.  Review of the private treatment records contained in the claims file for the reported surgery reflect that the Veteran underwent a bilateral quadriceps tendon rupture after a fall in November 2007.  However, the Veteran alleges that he also underwent surgery for rupture of the patellar tendons.  Although the private treatment records from November 2007 do not reflect that surgery was performed to repair a right or left patellar tendon, a May 2009 private treatment record from T. Messe, M.D., states that the Veteran's bilateral knee pain symptoms "culminated with a misadventure in the winter of January 2008.  While descended [sic] a set of stairs, both his patellar tendons ruptured and he was hospitalized.  Surgery was performed on both knees and he underwent a long recovery."  

Based on the evidence suggesting that the Veteran may have undergone repair of the bilateral patellar tendons in early 2008, the Board finds that additional development is warranted to obtain any private treatment records documenting such surgery.  Additionally, the Veteran reported that he underwent rehabilitation at Baptist Manor through May 2008.  As those records have not been associated with the claims file, the RO should attempt to obtain them.

IV.  Intertwined Issue

The Veteran's claim for entitlement to SMC is intertwined with the claims remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records relating to his award of SSA disability benefits.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, must be included in the claims file.  All records provided by SSA also must be included in the claims file.

2.  Contact the Veteran and request that he identify the date of and medical facility where he underwent surgical repair of a bilateral patellar tendon rupture and the dates and location for any subsequent rehabilitation.  The RO must provide the Veteran with the appropriate authorizations and request that he complete them for all identified private providers.  If a release is obtained, the RO must make two (2) attempts to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral pes planus.  The claims folder must be available for review and the examiner must note that such a review was conducted.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  

All manifestations and symptoms of the bilateral pes planus must be discussed, as well as all resulting functional impairment.  The examiner should discuss whether the Veteran's bilateral pes planus is mild, moderate, severe, or pronounced, and whether it manifests such symptoms as weight-bearing line over or medial to the great toe; inward bowing of the tendo achillis; pain on manipulation and use of the feet; objective evidence of marked deformity; accentuated pain on manipulation and use; swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo achillis on manipulation.  The examiner should also report whether the Veteran's symptoms are relieved by built-up shoe or arch support and/or orthopedic shoes or appliances.

4.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must report the right and left knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of each knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner must discuss the functional impact caused by flare-ups of right and left knee symptomatology, and describe the symptoms that occur during such flare-up and the resulting functional impact caused by the flare-up.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of either knee and, if so, its severity.  Additionally, the examiner should fully describe any scar associated with the Veteran's right or left knee disabilities.

With respect to range of motion testing, this must be conducted and reported on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Schedule the Veteran for a VA audiological examination to determine the severity of his left ear hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's left ear hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  The examiner must provide a complete rationale for all opinions stated.

6.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's depression.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must comment upon the presence or absence, and the frequency or severity of symptoms due to depression.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must also provide an opinion whether the functional effects of the Veteran's depression and any other psychiatric disability or characteristics, signs, or symptoms of other disability that are not differentiable from the Veteran's depression render her unable to obtain or retain employment. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current skin disorder.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disorder had its onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.  A complete rationale must be provided for any opinion stated.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

9.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


